DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-22, filed on 06/26/2019, are currently pending and are under consideration. 
Drawings
Figures 1A, 1B, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: feedback signal 11A in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 22, “alo” should read “also”.
Page 6, line 22, “wavelenght” should read “wavelength”.
Page 8, line 28, “mebodiments” should read “embodiments”.
Page 11, line 5, “exti” should read “exit”.
Page 17, line 14, “curretn” should read “current”.
Page 17, line 21, “trheshold” should read “threshold”.
Page 19, line 10, “fpor” should read “for”.
Appropriate correction is required.
Claim Objections
Claims 2, 5, 6, 12, 21 and 22 are objected to because of the following informalities:  
In claim 1, “based on feedback signal” should read “based on the feedback signal” claimed in claim 1. 
In claim 5, the comma after the word “density” should be removed. 
In claim 6, “claims 4” should read “claim 4”.
In claim 12, “arranged o detect” should read “arranged to detect”.
In claim 21, the word “focussed” should be removed. 
In claim 22, the word “focussed” should be removed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation "the desired state of contact" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, the terms "good enough" in line 8 and “less good” in line 12 is a relative term which renders the claim indefinite.  The terms "good enough" and “less good” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the claim limitation of “reducing the power density, if the comparison of the feedback signal with the threshold signal…” is unclear, as it raises the question of what happens if the condition is not met. Examiner suggests changing the word “if” to “when”.
Regarding claim 12, it is unclear what is meant by “wherein the feedback system is arranged to determine the state of contact based on.” What is the state of contact based on? For examination purposes, it is being understood as “the state of contact based on the force or pressure”.
Regarding claim 14, it is unclear what is meant by “determining a state of contact based on.” What is the state of contact based on? For examination purposes, it is being understood as “determining a state of contact based on the detected feedback signal.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication 2012/0283710), hereinafter Liu.
Regarding claim 1, Liu teaches a device for treatment of tissue of a subject (e.g. Fig. 1), the device comprising: 
a light source, the light source  providing a pulsed light beam (e.g. Par. [0010]: a laser is used for generating pulsed beams); 
a focusing system (e.g. Fig. 1: optical system 15; Par. [0114], lines 1-7), 
wherein the focusing system is arranged to receive the pulsed light beam (e.g. Fig. 1: optical system 15 receiving light from radiation source 14), 
wherein the focusing system is arranged to output a focused pulsed light beam (e.g. Fig. 1: optical system, 15 outputs the light beam), 
wherein the focused pulsed light beam has a focal spot that can be positioned in the tissue (e.g. Par. [0207], lines 16-20); 
a light exit window, the light exit window having a contact surface (e.g. Par. [0100]: window 44; Fig. 4: window 44 contacting skin 40), 
wherein the contact surface is arranged to contact for contacting the tissue during use of the device (e.g. Fig. 1: device contacting the skin 40; Fig. 4: device contacting skin 40), 

wherein the device comprises a feedback system (e.g. Par. [0026]: the device may be controlled with feedback from sensors), 
wherein the feedback system detects a feedback signal dependent of a state of contact between the contact surface and the tissue (e.g. Fig. 4: skin contact sensor 204 loops back into control system 18; Par. [0132]).
Regarding claim 2, Liu further teaches wherein the feedback system is arranged to determine a state of contact based on the feedback signal (e.g. Fig. 4: skin contact sensor 204 loops back to control system 18; Par. [0132]).
Regarding claim 3, Liu further teaches wherein the feedback system comprises a user interface (e.g. Fig. 4: control system 18 has user interface 28, 32; Par. [0116]), wherein the user interface provides a user a representation of the feedback signal (Par. [0177]: user interface includes a display that communicates information to the user; Par. [0141]: user interface displays data to the user through displays, audibly, and/or tangibly - this is understood to be a representation of the feedback signal; Fig. 4: data from sensors 200 and 204 are sent back to the UI MANAGER within control system 18 which outputs to the UI display 28, 32).
Regarding claim 4, Liu further teaches wherein the feedback system is arranged to change the power density of the focused pulsed light beam in dependence of the feedback signal (e.g. Par. [0117]: radiation parameters are changed based on feedback).
Regarding claim 5, Liu further teaches wherein the changing of the power density, comprises: 
comparing the feedback signal with a threshold signal (e.g. Par. [0026]), 

wherein the desired state of contact is a state of contact good enough for preventing substantial damage to the device or to the surface of the tissue (e.g. Par. [0026]), 
reducing the power density, if the comparison of the feedback signal with the threshold signal is indicative of a state of contact less good than that of the desired state of contact (e.g. Par. [0026]: turning off radiation source, reducing pulse rate, etc.).
Regarding claim 6, Liu further teaches wherein the changing of the power density comprises changing the power of the focused pulsed light beam (e.g. Par. [0117]: changing the power level). 
Regarding claim 8, Liu further teaches wherein the feedback signal comprises light dependent on the state of contact (e.g. Fig. 2: radiation sensor; Par. [0118]: radiation sensors are used to determine radiation parameters), wherein the feedback system comprises a device for detecting the light (e.g. Fig. 2: radiation sensors), wherein the feedback system is arranged to determine the state of contact from one or more characteristics of the light (e.g. Par. [0118]: “one or more radiation sensor for detecting one or more parameters of radiation (e.g., intensity, fluence, wavelength, etc.) delivered or indicative of delivered to the skin).
Regarding claim 9, Liu further teaches wherein the light is generated by the pulsed light beam (e.g. Fig. 1; Par. [0010]: a laser is used for generating pulsed beams). 
Regarding claim 10, Liu further teaches wherein the light is originating from the contact surface (e.g. Fig. 4: sensors obtain signals from the skin (contact surface)).
Regarding claim 11, Liu further teaches wherein the device comprises an image sensor (e.g. Par. [0438]: multi-pixel displacement sensor is used to obtain images), wherein the feedback system is arranged to determine the state of contact from one or more characteristics of an image captured by 
Regarding claim 12, as best understood (see Rejection of Claims under 35 U.S.C. 112(b) above), Liu further teaches wherein the feedback signal comprises a force or pressure dependent on the force or pressure with which the light exit window is pressed against the tissue during use of the device (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area), wherein the feedback system comprises a detector (e.g. Par. [0133]: pressure or force sensor), wherein the detector is arranged to detect the force or pressure (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area), wherein the feedback system is arranged to determine the state of contact based on the force or pressure (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area, which is considered to be the state of contact; Fig. 49).
Regarding claim 13, Liu teaches a method of treatment of tissue of a subject, the method comprising: 
providing a pulsed light beam (e.g. Par. [0010]: a laser is used for generating pulsed beams); 
focusing the pulsed light beam into a focused pulsed light beam, wherein the focused pulsed light beam has a focal spot positioned in the tissue (e.g. Fig. 1: optical system, 15 outputs the light beam; Par. [0207], lines 16-20); 
providing a light exit window, the light exit window having a contact surface in contact with the tissue (e.g. Par. [0100]: window 44; Fig. 4: window 44 contacting skin 40), 
6wherein the light exit window allows the pulsed light beam to exit the device through the contact surface before it reaches the focal spot (e.g. Par. [0172], Page 13, lines 17-19; Par. [0207], lines 16-20), 

detecting a feedback signal dependent on a state of contact between the contact surface and the tissue (e.g. Fig. 4: skin contact sensor 204 loops back into control system 18; Par. [0132]).
Regarding claim 14, as best understood (see Rejection of Claims under 35 U.S.C. 112(b) above), Liu further teaches the method further comprising determining a state of contact based on the detected feedback signal (e.g. Fig. 4: skin contact sensor 204 loops back to control system 18; Par. [0132]).
Regarding claim 15, Liu further teaches the method further comprising changing the power density of the focused pulsed light beam in dependence of the feedback signal (e.g. Par. [0117]: radiation parameters are changed based on feedback). 
Regarding claim 16, Liu further teaches the method further comprising determining a state of contact based on the detected feedback signal (e.g. Fig. 4: skin contact sensor 204 loops back to control system 18; Par. [0132]).
Regarding claim 17, Liu further teaches the method further comprising changing the power density of the focused pulsed light beam in dependence of the determined state of contact (e.g. Par. [0117]: changing the power density based on feedback from displacement sensor).
Regarding claim 18, Liu further teaches wherein the feedback system is arranged to determine a state of contact from the detected feedback signal (e.g. Fig. 4: skin contact sensor 204 loops back to control system 18). 
Regarding claim 19, Liu further teaches wherein the feedback system comprises a user interface (e.g. Fig. 4: control system 18 has user interface 28, 32), wherein the user interface provides a user an indication of the determined state of contact (Par. [0177]: user interface includes a display that communicates information to the user; Fig. 4: data from skin contact sensors 204 are sent back to the UI MANAGER within control system 18 which outputs to the UI display 28, 32; Par. [0132]: skin contact 
Regarding claim 20, Liu further teaches wherein the feedback system is arranged to change the power density of the focused pulsed light beam in dependence of the determined state of contact (e.g. Par. [0117]: changing the power density based on feedback from displacement sensor).
Regarding claim 21, Liu further teaches wherein the changing of the power density comprises changing the beam shape of the focused pulsed light beam (e.g. Par. [0006]: laser based treatment devices include optics to change parameters of the beam such as shape; Par. [0117]: changing the power density by changing the intensity; Par. [0156]: intensity refers to the shape of the beam).
Regarding claim 22, Liu further teaches wherein the light is generated by the focused pulsed light beam (e.g. Fig. 1: light is output to the skin after passing through the optical system 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0283710), hereinafter Liu, as applied to claim 1 above, and further in view of Varghese et al. (International Publication WO 2014/174010), hereinafter Varghese.
Regarding claim 7, Liu teaches the invention as claimed. However, Liu fails to teach the limitations of claim 7, wherein the feedback signal comprises sound generated by the focused pulsed light beam, wherein the feedback system comprises a device for detecting the sound, wherein the feedback system is arranged to determine the state of contact from one or more characteristics of the sound. 
Varghese teaches, in the same field of endeavor, a non-invasive device for treatment of the skin using laser light. Varghese teaches it is known for the feedback signal to comprise sound generated by the focused pulsed light beam (e.g. Page 6, lines 13-16), wherein the feedback system comprises a device for detecting the sound (e.g. Page 6, lines 20-21), wherein the feedback system is arranged to determine the state of contact from one or more characteristics of the sound (e.g. Page 6, lines 21-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the feedback signal comprising sound generated by the focused pulsed light beam, the feedback system comprising a device for detecting the sound, and determining a state of contact based on the sound as taught by Varghese in order to provide the predictable results of providing feedback control of the device through acoustic analysis of the tissue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A./Examiner, Art Unit 3792    

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792